Citation Nr: 0408617	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-17 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 
percent for service-connected arthritis of the left hip with 
avascular necrosis femoral head with fracture dislocation, 
post-operative.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected chronic lumbar strain with 
lumbago.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from August 1976 to July 
1981.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 decision that denied an increased 
disability rating for arthritis of the left hip with 
avascular necrosis femoral head with fracture dislocation, 
post-operative; and granted service connection and assigned a 
10 percent evaluation for chronic lumbar strain with lumbago, 
effective June 1999.  The veteran submitted a notice of 
disagreement (NOD) in October 2002, and the RO issued a 
statement of the case (SOC) in November 2002.  The veteran 
submitted a substantive appeal in January 2003.

Because the veteran has disagreed with the initial evaluation 
assigned following a grant of service connection for lumbar 
spine disability, the Board has characterized the claim in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  

In addition, the remand below addresses the issue of 
entitlement to a TDIU, adjudicated and denied by the RO, for 
which the veteran has filed the first of two actions needed 
to place the issue in appellate status.

For reasons expressed below, these matters are being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further 
action, on his part, is required.


REMAND

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and 
its implementing regulations essentially eliminate the 
concept of the well-grounded claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  They also include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

Initially, the Board notes that, in an April 2001 letter, the 
RO sent to the veteran a VCAA notice letter pertinent to a 
claim for service connection for chronic lumbar strain with 
lumbago, and notified the veteran of legal authority 
implementing the VCAA-specifically, the revised provisions 
of 38 C.F.R. § 3.159-in the November 2002 SOC.  However, in 
this case, the record does not include any correspondence 
from the RO specifically addressing the VCAA notice and duty 
to assist provisions as they pertain to the issue for an 
increased disability rating for the service-connected left 
hip disability currently on appeal, to particularly include 
the duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the Department to explain what evidence 
will be obtained by whom.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).   

The RO should specifically seek the veteran's authorization 
for release of medical records from Primary Care Service Line 
and from Sharon R. Bottomley, a Nurse Practitioner with that 
organization.  In correspondence received in August 2003, the 
nurse practitioner indicated that the veteran had x-rays 
taken in 2002, that he had been through physical therapy, and 
that he had received injections for acute exacerbations of 
pain on three occasions in 2003.  These pertinent records 
have not been obtained.  

The Board also finds that further medical development of the 
claims is needed.  

The Board notes that VA last examined the veteran's left hip 
in November 1999, and that subsequent treatment records show 
that a total left hip replacement was under consideration  
Thus, current findings responsive to the relevant criteria 
are needed to properly evaluate the disability under 
consideration.  See 38 U.S.C.A. § 5103A.  See also 
Colayong v. West, 12 Vet. App. 524, 532 (1999); Goss v. 
Brown, 9 Vet. App. 109, 114 (1996).  As the RO has evaluated 
the veteran's left hip disability as comparable to favorable 
ankylosis under Diagnostic Code 5250, the examiner should 
identify any favorable, intermediate, or unfavorable 
ankylosis and/or other impairment of the femur.

With regard to the claim for an initial disability rating in 
excess of 10 percent for chronic lumbar strain with lumbago, 
the veteran contends that the disability is more severe than 
the initial rating indicates.  He most recently underwent a 
VA examination in October 2001.  The Board points out that, 
effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the spine.  See 68 Fed. 
Reg. 51,454 (2003), (codified at 38 C.F.R. § 4.71a.).  As 
there is no indication that the revised criteria are intended 
to have retroactive effect, VA has a duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new provisions, and to consider the 
revised criteria for the period beginning on the effective 
date of the new provisions.  See Wanner v. Principi, 17 Vet. 
App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  
As adjudication of the claim must involve consideration of 
both the former and revised criteria of the applicable 
diagnostic code(s) under 38 C.F.R. § 4.71a, with due 
consideration given to the effective date of the change in 
criteria (see VAOPGCPREC 03-00; 65 Fed. Reg. 33422 (2000)), 
medical findings responsive to both the former and revised 
criteria are needed to properly evaluate this claim.  

Hence, the RO should arrange for the veteran to undergo 
further VA examination.  The veteran is hereby advised that 
failure to report to the scheduled examinations, without good 
cause, may well result in a denial of the claims.  See 
38 C.F.R. § 3.655 (2003).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled examinations, 
the RO must obtain and associate with the claims file copies 
of any notice(s) of the date and time of the examinations 
sent to the veteran by the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA records.  The record reflects 
that the veteran has been treated at both the Richmond and 
Salem VA Medical Centers ((VAMCs).  However, the claims file 
contains no outpatient treatment records from those 
facilities since October 2001.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain and associate with the claims file all 
outstanding records from the above-referenced facilities, 
following the procedures set forth in 38 C.F.R. § 3.159(c) 
(2003), as regards obtaining records from Federal facilities.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims for higher ratings on appeal.  
Adjudication of the claim for a higher initial evaluation for 
lumbar spine disability should include specific consideration 
of the revised applicable criteria for evaluating that 
disability, as well as whether "staged rating" pursuant to 
Fenderson (i.e., assignment of separate ratings for distinct 
time periods based on the evidence dating from the effective 
date of the grant of service connection) is appropriate. 

As a final note, the Board points out that, in a December 
2002 rating decision, the RO denied the veteran's claim for a 
TDIU.  In January 2003, the veteran submitted a substantive 
appeal in response to a prior (October 2002) SOC; it appears 
that this substantive appeal was accepted by the RO as an NOD 
to the denial of a TDIU.  In June 2003, the veteran submitted 
a "substantive appeal" as to the denial of a TDIU, noting 
that the document was being submitted in response to a May 
2003 SOC.  In July 2003, the RO certified the issue of 
entitlement to a TDIU to the Board.  

However, the Board notes that no SOC on the denial of a TDIU, 
date in May 2003 or otherwise, has been associated with the 
claims file.  If the RO, in fact, did issue a SOC on that 
issue, the RO must associate that SOC with the claims file, 
then undertake any pertinent action to satisfy any 
outstanding duties to notify and assist (to include obtaining 
a medical opinion as to unemployability on VA examination, if 
appropriate) with respect to the claim for a TDIU.  If, 
however, no SOC with respect to the denial of a TDIU as been 
issued, the RO must do so, inasmuch as the veteran has 
expressed his disagreement with that denial.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  The veteran is 
reminded that to obtain appellate review of that issue, a 
perfected appeal must be timely filed after the issuance of 
an SOC on that issue.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.201, 20.202.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  If the RO has issued a SOC as regards 
the December 2002 denial of a TDIU, the 
RO must associate such document with the 
claims file.  

2.  The RO has not issued a SOC as 
regards the December 2002 denial of a 
TDIU, the RO must furnish such a document 
to the veteran, with a VA Form 9, and 
afford him the opportunity to submit a 
substantive appeal on the issue of 
entitlement to a TDIU.  The veteran is 
hereby reminded that to obtain appellate 
review of any matter not currently in 
appellate status, a timely appeal must be 
perfected after the issuance of the SOC 
(as regards the claim for a TDIU, within 
60 days).

3.  The RO should request from the 
Richmond and Salem VAMC all records of 
evaluation of and/or treatment for the 
service-connected arthritis of the left 
hip with avascular necrosis femoral head 
with fracture dislocation, post-
operative, and the chronic lumbar strain 
with lumbago since October 2001, 
following the procedures set forth in 
38 C.F.R. § 3.159(c)(2003).  All records 
and/or responses received should be 
associated with the claims file. 

4.  The RO should furnish to the veteran 
a letter providing notification of the 
VCAA and the duties to notify and assist 
imposed thereby, specifically as regards 
the claim for an increased disability 
rating for the service-connected left hip 
disability currently on appeal.  The 
letter should include a summary of the 
evidence currently of record (as well as 
that requested, but not yet received) 
that is pertinent to the claim, and 
specific notice as to the type of 
evidence necessary to substantiate that 
claim.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to evaluation 
or treatment for the claimed disabilities 
that are not currently of record.  The RO 
should specifically request that the 
veteran provide authorization to enable 
it to obtain pertinent medical records 
from the Primary Care Service Line and 
from Sharon R. Bottomley, a Nurse 
Practitioner with that organization, from 
2000 to the present.

The RO's letter should also invite the 
veteran to submit all evidence in his 
possession that is pertinent to this 
claim, and explain the type of evidence 
that is his ultimate responsibility to 
submit.  The RO's letter should include 
clear notice that the veteran has a full 
one-year period for response (although VA 
may adjudicate the claim within the one-
year period).

5.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

6.  After all available records and/or 
responses are associated with the 
veteran's claims file, RO should arrange 
for the veteran to undergo VA orthopedic 
examination.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail. 

Regarding the veteran's left hip 
disability, the examiner should report 
range of motion, in degrees, and in all 
directions.  The examiner should also 
indicate whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
left hip disability.  If pain on motion 
is observed, the examiner should indicate 
the point at which pain begins.  In 
addition, after considering the veteran's 
documented medical history and 
assertions, the examining physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  

The examiner should specifically comment 
upon the existence and extent of any 
ankylosis (and if so, whether it is 
favorable, intermediate, or unfavorable) 
and/or whether there is any impairment of 
the femur.  Moreover, based on all 
findings, the examiner should provide an 
assessment as to the severity of the 
veteran's service-connected left hip 
disability.  

With respect to the veteran's lumbar 
spine, the examiner should report range 
of motion of the lumbar spine in degrees, 
and in all directions, and should specify 
normal range of motion for comparison 
purposes.  Specific clinical findings 
also should include whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the lumbar spine; and 
whether, and to what extent, the veteran 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
during flare-ups.  To the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of 
limited motion.  

The examiner should specifically comment 
upon the existence and extent of any 
ankylosis affecting the lumbar spine.  
Moreover, based on all findings, the 
examiner should provide an assessment as 
to the severity of the veteran's service-
connected left lumbar spine disability.  

If the veteran has perfected an appeal as 
to the denial of a TDIU, the examiner 
should offer an opinion as to whether the 
veteran's service-connected left hip and 
lumbar spine disabilities, either 
individually or in concert, render the 
veteran unable to obtain or retain 
substantially gainful employment.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

7.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

9.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

10.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate every claim for 
which an appeal has been perfected in 
light of all pertinent evidence and legal 
authority.  If the veteran does not 
report to the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.  
Otherwise, as regards the claim for a 
higher initial rating for chronic lumbar 
strain with lumbago, the RO must document 
its consideration of the applicable 
former and revised criteria under 
provisions of 38 C.F.R. § 4.71a, as well 
as whether "staged rating" pursuant to 
Fenderson (cited to above) is warranted.

11.  If any benefits sought on appeal 
remain denied, the RO must furnish the 
veteran an appropriate supplemental SOC 
(to include citation to and discussion of 
the revised applicable criteria for 
rating lumbar spine disability and any 
other additional legal authority 
considered, as well as clear reasons and 
bases for the RO's determinations), and 
afford him the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




